 Case 2:20-cv-10410-LJM-MJH ECF No. 9 filed 06/22/20                  PageID.47      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

SANDRA J. STATEN,

       Plaintiff,                                   Case No. 20-cv-10410
                                                    Honorable Laurie J. Michelson
v.                                                  Magistrate Judge Michael J. Hluchaniuk

D.R. HORTON, INC.,

       Defendant.


OPINION AND ORDER DENYING MOTION TO RESCIND DISPOSITIVE ORDER
                             [8]


       Sandra Staten filed a pro se complaint against D.R. Horton, Inc., alleging diversity

jurisdiction and $2,099,000 in damages. Because Staten filed her complaint in forma pauperis,

the Court was required to conduct an initial screening under 28 U.S.C. § 1915(e)(2). The Court

struggled to make sense of the basis for Staten’s claims against D.R. Horton based on the

information provided on her complaint form. Because pro se complaints are liberally construed,

the Court interpreted it broadly and assumed Staten intended to include federal and state

discrimination claims and a claim for unpaid interest in breach of contract. (See ECF No. 6,

PageID.23 (citing Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011))). The Court found that

these claims were barred by res judicata because they were, or should have been, litigated in a

previous case brought by Staten in the Northern District of Alabama. (Id. at PageID.24–27.) So

the Court dismissed Staten’s case for failure to state a claim. (Id. at PageID.27–28.)

       Staten has now filed a “Motion to Rescind Dispositive Order Dated March 23, 2020.”

(ECF No. 8.) Staten states that she intended her complaint to include only a claim for fraud
 Case 2:20-cv-10410-LJM-MJH ECF No. 9 filed 06/22/20                 PageID.48      Page 2 of 4



arising from a stale check issued by D.R. Horton and that res judicata should not apply to bar this

claim. (Id.)

        Because Staten asks the Court to reconsider its previous decision, the Court will treat

Staten’s motion as a motion for reconsideration.

        Local Rule 7.1 permits a party to move for “rehearing or reconsideration . . . within 14

days after entry of the judgment or order.” E.D. Mich. L.R. 7.1(h)(1). The moving party must

“demonstrate a palpable defect by which the court and the parties and other persons entitled to be

heard on the motion have been misled” and then “show that correcting the defect will result in a

different disposition of the case.” E.D. Mich. L.R. 7.1(h)(3).

        Staten first argues that the Court misconstrued her fraud complaint. It is true that the

Court did not appreciate that Staten was attempting to plead a fraud claim. The Court found the

complaint difficult to decipher, but attempted to address all possible claims described in Staten’s

“Statement of Claim.” (ECF No. 1, PageID.4.) But that statement did not include any mention of

fraud. (Id.) Staten states that the Court should have known her claim was for fraud because the

code assigned to the case was “Code 370; Title – Other Fraud.” (ECF No. 8, PageID.8.) But the

Federal Rules of Civil Procedure require the Court “not rely solely on labels in a complaint, but

that [it] probe deeper and examine the substance of the complaint” Minger v. Green, 239 F.3d

793, 799 (6th Cir. 2001) (citing Fed. R. Civ. P. 8(f)). This Court reasonably construed Staten’s

complaint based on her own description of her claims.

        But even if the Court had construed the complaint as a fraud claim, it still would have

dismissed the complaint for want of jurisdiction.

        As the party asserting diversity jurisdiction, Staten bears the burden of establishing

complete diversity of the parties and an amount in controversy greater than $75,000. Kokkonen v.



                                                   2
 Case 2:20-cv-10410-LJM-MJH ECF No. 9 filed 06/22/20                    PageID.49      Page 3 of 4



Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); 28 U.S.C.A. § 1332. Staten properly

alleged diversity of the parties. (See ECF No. 1, PageID.3–4.) But not so for the amount in

controversy.

       If it is apparent to a legal certainty from the face of the complaint that “the claim is really

for less than the jurisdictional amount,” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 289 (1938), dismissal for lack of subject matter jurisdiction is warranted. The burden for

pleading the amount in controversy is not a heavy one, and where “state law at least arguably

permits the type of damages claimed, the amount in controversy requirement will be satisfied

even if it is unlikely that the plaintiff can recover an amount exceeding the jurisdictional

requirement.” See Kovacs v. Chesley, 406 F.3d 393, 397 (6th Cir. 2005). But here it is not

plausible that the damages for the fraud claim exceed $75,000.

       Staten’s fraud claim is apparently related to a check for $2,099.00 that she was unable to

cash because it had gone stale. (ECF No. 8, PageID.31–32.) Staten alleges she is owed the

$2,099.00, plus interest. (Id. at PageID.32.; ECF No. 1, PageID.4.)

       Assuming that Staten would be entitled to interest on this amount, it still defies logic to

say that she could establish more than $75,000 in controversy. Even if Staten earned 100 percent

interest on the $2,099 (which is clearly not a realistic interest rate) for each of the three years it

was held by D.R. Horton in an escrow account, the total interest would still fall far short of

$75,000.

       In her complaint, Staten also stated she was seeking over $2 million in damages

“inclusive of punitive damages for pain and suffering and the hardship and humiliation.” (ECF

No. 1, PageID.5.) But “punitive damages are available in Michigan only when expressly

authorized by the Legislature.” Gilbert v. Daimler-Chrysler Corp., 685 N.W.2d 391, 400 (Mich.



                                                  3
 Case 2:20-cv-10410-LJM-MJH ECF No. 9 filed 06/22/20                    PageID.50      Page 4 of 4



2004); see also Peisner v. Detroit Free Press, Inc., 364 N.W.2d 600, 609 n.4 (Mich. 1984)

(describing treble damages as an example of “true ‘punitive’ (i.e., punishment-type) damages”).

Under Michigan law, Staten cannot recover punitive damages for a common-law fraud claim.

       So it appears to a legal certainty that Staten’s fraud claim is for less than the jurisdictional

amount of $75,000 and thus the Court does not have jurisdiction over the claim. If she wishes,

Staten may instead pursue her fraud claim in state court.

       Staten has not shown a defect in the Court’s order dismissing the case (ECF No. 6) that

would result in a different disposition of the case. So Staten’s motion to rescind the Court’s order

(ECF No. 8) is DENIED.

       SO ORDERED.

Dated: June 22, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on June 22, 2020.


                                              s/Erica Karhoff
                                              Case Manager to the
                                              Honorable Laurie J. Michelson




                                                  4
